Title: From Alexander Hamilton to Thomas Mullett, 23 July 1787
From: Hamilton, Alexander
To: Mullett, Thomas


[New York] July 23, 1787. “The want of Some original papers which Mr. Brailsford was to have Sent me, puts it out of my power to proceed to a trial of his Cause with Wooldridge.… Mr. Wooldridge is willing, if I will let him out on Common bail, to give me a Bond in any Sum … that he will not go out of this State … and that he will not give any impedment or delay to the attachments now pending. I have no doubt that it is Mr. Brailsford’s interest to accept of this Arrangement; but … I have thought proper to Communicate the Matter to you to take your instructions as Attorney in fact to him.”
